GRIFFIN, Judge.
Petitioner, Spiro Armenis and two corporations controlled by him, Financial Futures Management Corporation and EGYB, Inc., have been sued for fraud, breach of contract and civil theft arising out of a real estate transaction. Respondent, the plaintiff below, principally contends that Armen-is fraudulently induced him to provide an irrevocable letter of credit as security for a loan to the corporations to fund certain real estate purchase deposits. The loan was drawn down in April, 1988.
Respondent succeeded in obtaining an order from the trial court compelling Armen-is to produce his 1988 and 1989 tax returns — on the theory that if he personally ended up with the $300,000 it should be shown as “income” on his tax returns. Respondent also succeeded in obtaining an order requiring Armenis to produce all his bank records for the same period because it “may evidence the deposit of the money into one of his accounts”. Perplexed as we are by these relevancy arguments,1 based on the record before us,2 we are unable to conclude this question is not controlled by Martin-Johnson, Inc. v. Savage, 509 So.2d 1097 (Fla.1987) and Short v. Fleetwood Motor Homes of Pennsylvania, Inc., 511 So.2d 747 (Fla. 5th DCA 1987). Accordingly, we are bound to deny the writ.
WRIT DENIED.
W. SHARP and PETERSON, JJ., concur.

. The basis for the ruling may be explained better by a transcript of the "lengthy" hearing held by the lower court on the issue. We have not been provided a transcript of the hearing, however.


. See Pearce v. Doral Mobile Home Villas, Inc., 521 So.2d 282 (Fla. 2d DCA 1988).